         Case 1:20-cv-09433-VSB Document 19 Filed 04/19/21 Page 1 of 2




                                                             Aprilȱ15,ȱ2021ȱ
VIAȱECFȱ
Hon.ȱVernonȱS.ȱBroderick,ȱUSDJȱ
UnitedȱStatesȱDistrictȱCourtȱ
SouthernȱDistrictȱofȱNewȱYorkȱ                                             4/19/2021
ThurgoodȱMarshallȱUnitedȱStatesȱCourthouseȱ
40ȱFoleyȱSquareȱ
NewȱYork,ȱNYȱ10007ȱ

               Re:ȱ    EmanuelȱPreldakajȱv.ȱTheȱMonarchȱCondominium,ȱetȱal.,ȱ
                       CaseȱNo.ȱ1:20ȬcvȬ09433ȱ(VSB)ȱ

DearȱJudgeȱBroderick:ȱ

       ThisȱfirmȱrepresentsȱtheȱDefendantsȱinȱtheȱaboveȬreferencedȱaction.ȱPursuantȱtoȱ
Sectionsȱ1.Aȱandȱ1.GȱofȱYourȱHonor’sȱIndividualȱRulesȱ&ȱPracticesȱinȱCivilȱCases,ȱweȱwriteȱtoȱ
respectfullyȱrequest,ȱonȱconsent,ȱaȱsecondȱextensionȱofȱtheȱstayȱcurrentlyȱinȱeffectȱinȱtheȱaboveȬ
captionedȱaction,ȱfromȱFriday,ȱAprilȱ16,ȱ2021,ȱthroughȱFriday,ȱAprilȱ30,ȱ2021.ȱ

        Thisȱisȱtheȱsecondȱrequestȱforȱanȱextensionȱofȱtheȱstayȱofȱproceedingsȱsoȱorderedȱbyȱthisȱ
CourtȱonȱDecemberȱ22,ȱ2020.ȱSeeȱDkt.ȱ15.ȱDefendantsȱhadȱsoughtȱtheȱstay,ȱonȱconsent,ȱtoȱpermitȱ
theȱpartiesȱtoȱengageȱinȱmandatoryȱmediationȱconcerningȱtheȱclaimsȱinȱthisȱmatter,ȱasȱrequiredȱ
byȱtheȱapplicableȱcollectiveȱbargainingȱagreement.ȱSeeȱDkt.ȱ14.ȱTheȱpartiesȱparticipatedȱinȱaȱ
mediationȱsessionȱonȱWednesday,ȱMarchȱ24,ȱand,ȱsubsequently,ȱaȱsecondȱmediationȱsessionȱonȱ
Tuesday,ȱAprilȱ13.ȱTheseȱsessionsȱhaveȱbeenȱproductive,ȱandȱtheȱpartiesȱhaveȱjointlyȱagreedȱtoȱ
reconveneȱforȱaȱthirdȱmediationȱsession,ȱtoȱbeȱheldȱonȱFriday,ȱAprilȱ23.ȱThereȱareȱnoȱscheduledȱ
hearingsȱorȱappearancesȱinȱthisȱmatterȱthatȱwouldȱbeȱaffectedȱbyȱtheȱrequestedȱextension.ȱ

        Accordingly,ȱandȱtoȱpermitȱtheȱpartiesȱadditionalȱtimeȱforȱtheȱpartiesȱtoȱcompleteȱtheȱ
mediationȱprocessȱandȱattemptȱresolutionȱofȱtheirȱdispute,ȱDefendantsȱrespectfullyȱrequestȱwithȱ
Plaintiff’sȱconsentȱthatȱtheȱCourtȱextendȱitsȱpriorȱstayȱofȱallȱproceedingsȱandȱanyȱpendingȱ
deadlinesȱinȱthisȱmatterȱthroughȱAprilȱ30,ȱ2021.ȱ

       WeȱgreatlyȱappreciateȱtheȱCourt’sȱtimeȱandȱattentionȱtoȱthisȱmatter.ȱ

                                                      RespectfullyȱSubmitted,ȱ

                                                      CLIFTONȱBUDDȱ&ȱDEMARIA,ȱLLPȱ
                                                      AttorneysȱforȱDefendantsȱ


                                              By:ȱȱ   StephenȱP.ȱPischlȱ                             ȱ
         Case 1:20-cv-09433-VSB Document 19 Filed 04/19/21 Page 2 of 2

C LIFTON B UDD & D E M AR IA , L LP


Hon.ȱVernonȱS.ȱBroderickȱ
Aprilȱ15,ȱ2021ȱ
Pageȱ2ȱ

cc:ȱ   VIAȱECFȱ
       MCLAUGHLINȱSTERNȱ
       AttorneysȱforȱPlaintiffȱ
